Citation Nr: 0427664	
Decision Date: 10/06/04    Archive Date: 10/12/04

DOCKET NO.  02-16 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial increased rating, greater than 50 
percent, for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk


INTRODUCTION

The veteran served on active duty service from August 1966 to 
June 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision from the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  

In a March 2002 rating decision, the RO granted the veteran's 
claim for entitlement to service connection for PTSD, 
assigning a 30 percent disability rating, effective October 
29, 2001, the date of receipt of the veteran's claim.  

The veteran disagreed with the percentage assigned, and in 
June 2002, filed a Notice of Disagreement.  By rating 
decision, dated in March 2004, the RO increased the 30 
percent disability rating for PTSD to 50 percent disabling, 
effective October 2001.  The disability rating has remained 
at 50 percent disabling since the March 2004 decision.  


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim and has made reasonable 
efforts to develop such evidence.  

2.  PTSD is manifested by flashbacks, difficulty sleeping, 
nightmares, depression, intrusive thoughts and anxiety.  


CONCLUSION OF LAW

The criteria for entitlement to an initial disability rating 
for PTSD, greater than 50 percent, have not been met.  See 38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
4.125, 4.123, 4.127, 4.129, 4.130, Diagnostic Code 9411 
(2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), is applicable to this 
appeal.  This law redefines the obligations of VA with 
respect to the duty to assist; the duty to obtain medical 
opinion(s) where necessary; and it also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with section 
5103(a)/§ 3.159 because an initial AOJ adjudication had 
already occurred.  For the reasons enumerated below, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Any error in the sequence of events 
is not shown to have any effect on the case, or to cause 
injury to the veteran.  As such, the Board concludes that any 
such error is harmless, and does not prohibit consideration 
of this matter on the merits.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

In this particular case, the veteran submitted his claim for 
entitlement to service connection for posttraumatic stress 
disorder (PTSD), formally, in November 2001.  By 
correspondence, also dated in November 2001, the veteran was 
informed of VA's general requirement to assist the veteran in 
substantiating his claim.  Following issuance of the duty to 
assist correspondence, the RO granted the veteran's claim for 
entitlement to service connection for PTSD, assigning a 30 
percent disability rating, effective October 2001.  

Dissatisfied with the percentage assigned, the veteran filed 
a timely Notice of Disagreement.  During the pendency of the 
appeal, by rating decision dated in March 2004, the RO 
increased the disability rating for PTSD, from 30 percent 
disabling to 50 percent disabling, effective October 2001.  

In August 2002, the RO sent the veteran a Statement of the 
Case.  The RO sent the veteran another correspondence, in 
July 2003, which contained more complete content and 
information, pertaining to VA's duty to assist.  A 
Supplemental Statement of the Case was issued in March 2004.  

The Board concludes that the discussions contained in the 
November 2001 correspondence pertaining to VA's duty to 
assist, the August 2002 Statement of the Case, the June 2003 
correspondence pertaining to VA's duty to assist and the 
March 2004 Supplemental Statement of the Case have provided 
the veteran with the appropriate law and regulations.  

Factual Background

In March 2002, the RO granted the veteran's claim for 
entitlement to service connection for PTSD, assigning a 30 
percent disability rating, effective October 2001.  
Thereafter, in March 2004, the RO increased the veteran's 
disability rating to 50 percent, effective October 2001.  The 
disability rating has remained at 50 percent disabling since 
the March 2004 rating decision.  

VA treatment records, dated in October 2001, revealed that 
the veteran complained that he began to experience more 
problems since the events surrounding September 11, 2001.  He 
was unable to sleep.  He complained of increased anxiety and 
a depressed mood.  Later in October 2001, the veteran 
indicated that he relied on alcohol to help him sleep and 
cope with the nightmares, anxiety and depression that he 
experienced.  

The mental evaluation revealed that the veteran was pleasant 
and polite; he was coherent, relevant and spontaneous; memory 
and orientation was intact; there was no thought disorder and 
he denied suicidal thoughts.  At times he was depressed and 
withdrew himself from his family.  He had startle response, 
hyperalertness, insomnia, nightmares, guilt regarding Vietnam 
and flashbacks of what occurred in Vietnam.  In combat, he 
was exposed to severe traumatic events.  The diagnosis was 
chronic PTSD and alcohol dependency.  The Global Assessment 
of Functioning (GAF) scores for these treatment records 
ranged from 48 to 50.  

During the February 2002 VA psychiatric examination, the 
veteran related a history of the PTSD to the examiner.  His 
subjective complaints included flashbacks, nightmares and a 
reduction in his ability to enjoy life.  The veteran was an 
entrepreneur in the plumbing business, which he related he 
enjoyed.  He enjoyed spending time with his grandchildren.  
On mental examination, he was oriented to time place and 
person; his speech was goal directed; there were no 
tangential connections and no pressure of speech; his affect 
was described as depressed and anxious, congruent to mood; he 
experienced feelings of guilt and he experienced flashbacks 
of Vietnam.  The veteran did not have suicidal or homicidal 
thoughts; there were no reports of hallucinations or 
delusions.  His short term and long term memory was in tact; 
as he was able to remember the names of the last five 
presidents.  He made several errors in mathematical 
calculations; there were no problems in the area of impulse 
control; he showed good capacity for personal and social 
judgment and.  He was also able to gain insight into why he 
experienced the feelings he experienced.  The diagnosis was 
severe PTSD, due to service in Vietnam, it examiner also 
noted frequent flashbacks and nightmares connected to an 
episode in Vietnam.  The GAF score was 45.

In a statement submitted with the veteran's VA Form 9, dated 
in September 2002, the veteran indicated that he was unable 
to concentrate and his memory was impaired.  He experienced 
depression, the flashbacks he experienced were more frequent, 
he felt shy when speaking to others and he stated that he 
felt cramped when he was with groups of people.  

In a statement received from the veteran in September 2003, 
he indicated that the Ipswich Clinic, where he had received 
treatment in 1980 or 1981, had gone out of business.  

On VA examination, dated in December 2003, the veteran's 
subjective complaints included difficulty sleeping and 
flashbacks.  He continued entrepreneurship as a plumber.  The 
veteran mentioned his family, indicating that he had children 
and grandchildren.  He related that it was his wife's opinion 
that they (the veteran and his wife) did not socialize as 
frequently as they used to.  The examiner reviewed the 
February 2002 VA psychiatric examination and concluded that 
the December 2003 VA psychiatric examination, in many ways, 
repeated the February 2002 VA psychiatric examination.  

On mental examination the veteran was cooperate, articulate 
and oriented to time, place and person.  His speech was goal 
directed.  His affect was that of a depressed, anxious 
individual who was subject major mood variations.  He 
socially isolated himself, he related only to veterans who 
endured similar military experiences and he had high 
survivor's guilt.  The veteran was not suicidal or homicidal.  
He experienced no delusions and no hallucinations.  The 
diagnosis was PTSD with depressive features.  The examiner 
reported a GAF score of 51.  

Other VA treatment records, with dates ending in March 2004, 
revealed that the veteran experienced anxiety, depression, 
intrusive thoughts, flashbacks, avoidance of crowds and 
social situations, as well as guilt regarding events that 
occurred in Vietnam.  

Law and Regulations

Disability evaluations are determined by comparing present 
symptomatology with criteria set forth in VA's Schedule for 
Rating Disabilities.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3. 

However, where the question for consideration is propriety of 
the initial evaluation assigned, as it is in this case, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of 
"staged rating" is required.  See Fenderson v. West, 12 Vet 
App 119 (1999).

A 100 percent evaluation is assigned for PTSD where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

A 70 percent evaluation is given for PTSD where there exists 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.

The veteran is assigned a 50 percent rating disability for 
PTSD where there exists occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The GAF score is a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness.  Quick Reference to the 
Diagnostic Criteria from the Diagnostic and Statistical 
Manual of Mental Disorders, 46-47 (4th ed. 1994) (DSM-IV).  A 
GAF score of 51-60 is defined as moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  A GAF score of 41-50 is defined as serious 
symptoms (e.g. suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g. no friends, unable 
to keep a job).  

Analysis

The veteran is currently rated as 50 percent disabling for 
PTSD, and he maintains that the PTSD has worsened.  The Board 
concludes that the evidence of record has not established 
entitlement to a 70 percent disability rating for PTSD.  

Entitlement to a 70 percent disability rating for PTSD is 
granted where there exists occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.

During the February 2002 VA psychiatric examination, the 
veteran did not have complaints of suicidal ideation, 
obsessional rituals, impaired speech, impaired impulse 
control or an inability to establish and maintain effective 
relationships.  In fact, it was reported that the veteran was 
happy with his children and enjoyed spending time with his 
grandchildren.  

The veteran did indicate that he experienced a considerable 
reduction in his capacity to enjoy life and work 
productively; however, he also indicated that he enjoyed 
working for himself as a plumber.  

A 70 percent disability rating may also be granted where the 
veteran neglects his personal appearance and hygiene.  VA 
treatment records, dated in October 2001, show that the 
veteran was dressed appropriately.  On examination in 
February 2002, the examiner observed that the veteran was 
pleasant looking, and that he arrived at the examination in 
his work attire.  On mental examination, dated in December 
2003, the veteran arrived at the examination in his work 
attire.  Therefore, it does not appear that the veteran 
neglects his personal appearance or hygiene.  

The criteria also contemplate a 70 percent disability rating 
where the veteran's speech is intermittently illogical, 
obscure or irrelevant.  In October 2001, VA treatment records 
show that the veteran was coherent, relevant and spontaneous, 
his memory and orientation was intact and there was no 
evidence of thought disorder.  In February 2002, the 
veteran's speech was described as goal directed; there were 
no tangential connections and no pressure of speech.  The 
December 2003 VA examination reported that the veteran 
answered the examiner's questions in a brief, but articulate, 
manner.  

VA treatment records, with dates ending in March 2004, show 
that the veteran had complaints of depression, anxiety, 
intrusive thoughts and guilt.  However, these records did not 
indicate that that the veteran experienced symptoms, such as 
suicidal ideation; obsessional rituals; intermittently 
illogical speech; symptoms affecting his ability to function 
independently; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; or the 
inability to establish and maintain effective relationships.

In the Board's opinion, the disability picture for PTSD more 
reasonably resembles the criteria for a 50 percent disability 
rating at this time.  Therefore, absent a finding of more 
severe symptoms of PTSD, to include occupational and social 
impairment, with deficiencies in most areas, such as work, 
family relations, judgment, thinking or mood, a higher 
disability rating cannot be assigned.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting the veteran's claim for entitlement to an 
increased rating for PTSD.  See Gilbert, 1 Vet. App. at 57-
58; VCAA § 4 (to be codified as amended at 38 U.S.C. § 
5107(b)); 38 C.F.R. § 3.102.  

Additionally, the Board observes that the veteran believes 
that the PTSD has reduced his ability to work productively; 
however, the Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that the PTSD now causes, or has in the past caused, 
marked interference with his employment, or that such has in 
the past or now requires frequent periods of hospitalization, 
rendering impractical the use of the regular schedular 
standards.  Id.  


ORDER

Entitlement to an initial disability rating for PTSD, greater 
than 50 percent, is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



